Citation Nr: 0904201	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  97-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), including as secondary to service-connected 
Ehlers-Danos syndrome and fibromyalgia, with lymphedema and 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from September 1978 to 
February 1979 and from April 1983 to August 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This case was previously before the Board in October 2003, 
wherein the veteran's claim was remanded for additional 
development and due process consideration.  The case has been 
returned to the Board for appellate consideration.

A December 2006 rating decision granted service connection 
for degenerative disc disease of the lumbar spine, and 
assigned a 20 percent initial rating effective from March 26, 
2004.  In a notice of disagreement received in January 2007, 
the veteran expressed disagreement with the assigned 
effective date for the award of benefits.  A statement of the 
case on the matter was issued in December 2007.  However, the 
record does not reflect that either the veteran or her 
representative filed a timely substantive appeal in response 
to the statement of the case.  As such, that issue is not for 
appellate consideration.


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's GERD, initially demonstrated years 
after service, is causally or etiologically related to her 
service in the military, or etiologically related to, or 
aggravated by, service-connected disability.




CONCLUSION OF LAW

GERD was not incurred in, or aggravated by, active service, 
may not be presumed to have been so incurred or aggravated 
(as an organic disease of the nervous system), nor 
proximately due to, or aggravated by, service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter dated in 
February 2004 as to the claim for service connection on a 
direct-incurrence basis.  This letter informed the appellant 
of what evidence was required to substantiate her claim for 
service connection on a direct-incurrence basis.  This letter 
also informed her of her and VA's respective duties for 
obtaining evidence.

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

A VCAA notice letter was not issued as to the claim for 
service connection on the basis of being secondary to 
service-connected disability.  This error is presumed to be 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  VA bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, actual knowledge by 
the claimant cured the notice defect, a reasonable person 
would have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007).  The claims file reflects that 
the veteran has actual knowledge of the evidence necessary to 
substantiate a secondary service connection claim.  This is 
demonstrated in statements on appeal, including from the 
veteran's representative.  Moreover, the August 2007 
supplemental statement of the case issued to the veteran 
outlined the applicable law and what was necessary to 
substantiate her secondary service connection claim.  As 
such, the error did not affect the essential fairness of the 
adjudication of the claim, and the presumption of prejudice 
is rebutted.  Id.; Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided prior 
to the issuance of initial, appropriate VCAA notice and 
provision of the notice requirements required by 
Dingess/Hartman.  However, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  

Duty to Assist

With regard to the duty to assist, the Board notes that 
portions of the veteran's original claims file are not 
available, and that many documents contained therein are 
missing.  However, wherever possible, copies of previous 
decisions by the RO and Board, as well as copies of documents 
submitted by the veteran and/or her representative, were 
associated with the current, "rebuilt" claims file.  The 
Board likewise acknowledges that, when, as here, records 
cannot be located, through no fault of the veteran, VA has a 
"heightened" obligation to more fully discuss the reasons 
and bases for its decision and to carefully consider applying 
the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The Board likewise notes that the claims file contains a 
portion of the veteran's service treatment records, reports 
of VA post-service treatment and examinations, and private 
medical records, as well as the veteran's own statements in 
support of her claim.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for GERD, including as 
secondary to service-connected Ehlers-Danos syndrome and 
fibromyalgia, with lymphedema and irritable bowel syndrome, 
so this claim must be denied.  38 C.F.R. § 3.102.  

As already acknowledged, when, as here, a veteran's complete 
claims file, including all of her service treatment and 
personnel records are unavailable through no fault of her 
own, the VA's duty to assist, duty to provide reasons and 
bases for its findings and conclusions, and duty to consider 
carefully the benefit-of-the-doubt rule, are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the 
threshold for allowance of a claim is not lowered and the 
need for probative medical nexus evidence causally relating 
the current disability at issue to service is not eliminated; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

In this regard, the veteran's available service treatment 
records reveal that the veteran underwent upper 
gastrointestinal testing in August 1991 related to complaints 
of nausea and epigastric pain for one month.  However, 
testing was negative for evidence of GERD, hiatal hernia, or 
acute active ulcer disease.  Her available service treatment 
records do not show that the veteran complained of, or was 
treated for GERD complaints during the remainder of her 
service, and the Board notes that the veteran did not make 
any related complaints at her January 1992 Medical Evaluation 
Board examination.  This is probatively significant and given 
much weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if she indeed had any problems at or 
immediately following her discharge from service, as she is 
now alleging, then she would have at least mentioned this 
prior to her separation.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

Likewise, there is no objective clinical evidence of 
continuity of symptomatology during the intervening years 
after the veteran's discharge from service.  See Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  In particular, the Board 
points out that the veteran's post-service medical records 
first show treatment for reflux symptoms in October 1996.  
The Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  See also Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence, which weighs against the claim).  

More significantly, there is no competent clinical evidence 
that relates her current reflux symptoms to her service or 
service-connected Ehlers-Danos syndrome and fibromyalgia, 
with lymphedema and irritable bowel syndrome.  None of the 
veteran's various VA treatment records indicate that the 
veteran's reflux symptoms are in any way related to her 
military service.  Moreover, the August 2003 VA examiner 
found that a review of the medical literature indicates that 
there is no evidence of a relationship between irritable 
bowel syndrome and GERD and that there is no etiological 
association between GERD and Ehlers-Danos syndrome.  
Furthermore, the Board notes that a May 2005 VA addendum 
indicates that a 24 hour pH study was recommended in order to 
obtain an objective, definitive diagnosis of GERD, as a 
diagnosis of GERD could not be established at the August 2003 
VA examination, but that the veteran's pH testing was 
incomplete due to removal of the probe.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  The May 2005 VA addendum also notes that the 
veteran did not have an actual diagnosis of GERD and that the 
veteran's history of symptoms consistent with GERD began in 
1996.  See 38 C.F.R. § 3.303(a) (service connection requires 
that the facts "affirmatively [show] inception or 
aggravation . . . .").  See also Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  

The Board finds that the veteran is competent to report that 
symptoms began during service.  However, she is not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis or a question of medical causation.  As a 
layperson, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  Further, little probative weight can be 
assigned to her statements as to continuity of 
symptomatology, as the Board deems such statements to be less 
than credible in the absence of any objective medical 
evidence substantiating her assertions, particularly the 
absence of an actual diagnosis.  While the Board acknowledges 
that the absence of any corroborating medical evidence 
supporting her assertions, in and of itself, does not render 
her statements incredible, such absence is for consideration 
in determining credibility.   See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).   

As explained above, the negative evidence of record is of 
greater probative value than the veteran's statements in 
support of her claim.  See Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  Accordingly, the Board 
finds that the preponderance of the evidence of record fails 
to establish that the veteran's GERD, if any, is related to 
her active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2008), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for GERD.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for GERD, to include as 
secondary to service-connected Ehlers-Danos syndrome and 
fibromyalgia, with lymphedema and irritable bowel syndrome, 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


